EY         GENERAL


A%-rORN&Y    OncN&RAx.
                                          February         11,   1970



     Cal. Wilson E. Speir                                         Opinion   No. M- 571
     Director
     Texas Department   of Public        Safety                   Re:   Whether the operator       of a
     P. 0. Box 4087                                                     vehicle transporting     liquid
     Austin. Texas 78751                                                asphalt is required     under
                                                                        Article 6701c- 1, Vernon’s
                                                                        Civil Statutes,   to file a copy
                                                                        of his lease with the Depart-
                                                                        ment of Public Safety.

     Dear   Colonel      Speir:

          You have requested     an opinion of this office as to whether operators     of
     vehicles  transporting   liquid asphalt are exempted from the lease provisions
     of Article 6701c-1,    Vernon’s Civil Statutes.      Section 2 of Article 6701c-1
     provides   in part that the Act shall not apply to:
              7,. D motor vehicles,         commercial     motor vehicles      and
              truck tractors.     . _ used exclusively      in the transportation
              of sand, gravel,      dirt, shell, cement,      ready-mixed      concrete,
              asphalt rock, aggregate,         and other similar     road-building
              substances    ordinarily    transported    in bulk. . ,”

     when such substances          are being transported   for the various purposes     and to
     and from the various         destmations   further enumerated    in this provision   of the
     Act.

          Since liquid asphalt is not a named substance    in this provision,   it must fall
     within the phrase “other similar    road-building  substances”    in order that the
     transportation   of liquid asphalt might be exempt from the lease provisions       of
     Article 6701c- 1.

          Of the various commodities     named in Secti,on 2 of the Act there is one
     commodity    that has many similariti,es   to liquid asphalt.    That named commodity
     is asphalt rock.    Asphalt rock is defined in Webster’s      Third New International
     Dictionary,    1961, to be:

              “rock (as sand stone or lime stone)                impregnated
              naturally with asphalt. ” [Emphasis                 added. ]

                                                  -2726-
Cal.   Wilson   E. Speir,   page 2 (M- 571)


In addition to the similarity     arising from the presence     of natural asphalt in
asphalt rock, the two substances,        asphalt rock and liquid asphalt,    are generally
used as road surfacing      materials.     As such, liquid asphalt is a “similar   road-
building substance”   to asphalt rock and, therefore,       included in Section 2,
Article 6701c-1.

                                       SUMMARY

     The operator    of a vehicle transporting    liquid asphalt is exempted     from the
provisions   of Article 6701c-1,     V. C. S., with respect    to the lease provisions
and filing requirements      of that Act.

                                            Resfitfully       yours,     _




                                            Attorne       General      of Texas

Prepared    by James     M. Mabry
Assistant   Attorney     General

APPROVED:
OPINION COMMITTEE

Kerns Taylor,      Chairman
W. E. Allen,      Acting Co-Chairman

Dunk Sullivan
Alan Minter
A. J. Gallerano
Bennie Bock

MEADE F. GRIFFlN
Staff Legal Assistant

ALFRED      WALKER
Executive   Assi,stant

NOLA WHITE
First Assistant




                                       -2727-